 



Exhibit 10.21
FIRST AMENDMENT
OF THE
AMENDED AND RESTATED
MONEYGRAM INTERNATIONAL, INC.
EXECUTIVE SEVERANCE PLAN (TIER II)
1. Section 14 of the Amended and Restated MoneyGram International, Inc.
Executive Severance Plan (Tier II) (the “Tier II Plan”) is hereby amended and
restated, in its entirety, as follows:
     14. AMENDMENT AND TERMINATION: This Plan may be amended or terminated by
action of the Board. This Plan shall terminate with respect to an Executive if
the Chief Executive Officer of the Corporation determines that the Executive is
no longer a key executive to be provided a severance agreement and so notifies
the Executive by certified mail at least 30 days before participation in this
Plan shall cease. Notwithstanding the foregoing, no such amendment, termination
or determination adverse in any manner to any Executive may be made (and if
made, shall have no effect) on or following the “Closing Date”, as that term is
defined in the Amended and Restated Purchase Agreement among the Corporation and
certain Investors dated March 16, 2008, without the express written consent of
such Executive.
2. Except as herein expressly amended, the Tier II Plan shall continue in full
force and effect.

